DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 10-12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins (9,471,059).
Regarding claim 1: Wilkins discloses a system, comprising an aerial vehicle computer programmed to:
proceed to a target location upon receiving a message based on a ground vehicle being at an aerial vehicle deploy location (Column 8, lines 27-49 and Column 9, lines 6-21);
identify a user from an image captured at the target location (Column 8, lines 27-49 and Column 9, lines 6-21); and
navigating the aerial vehicle to lead the user to a rendezvous with the vehicle (Column 8, lines 27-49 and Column 9, lines 6-21).
Regarding clam 2: Wilkins a ground vehicle computer, programmed to provide the message that the ground vehicle is at the deploy location (Column 8, lines 27-49 and Column 9, lines 6-21).
Regarding claim 4: Wilkins discloses wherein the deploy location is determined according to one or both of a specified time and specified distance to a pickup location (Column 8, lines 27-49 and Column 9, lines 6-21).
Regarding claim 5: Wilkins discloses wherein the aerial vehicle computer is further programmed to identify the user from an image captured at the target location by comparing the image captured at the target location with a stored image of a specified user (Column 8, lines 27-49 and Column 9, lines 6-21).
Regarding claim 6: Wilkins discloses wherein the aerial vehicle computer is further programmed to send a message to a user device at the target location (Column 5, lines 24-34).
Regarding claim 8: Wilkins discloses a geographically remote computer, programmed to provide the message that the ground vehicle is at the deploy location (Column 5, lines 24-34 and Column 13, lines 19-32).
Regarding claim 10: Wilkins discloses wherein the aerial vehicle computer is further programmed to proceed to the target location from a location other than the deploy location (Column 8, lines 27-49 and Column 9, lines 6-21).
Regarding claims 11, 12, 14-16, 18, and 20: These claims contain the same features and limitations as claims 1, 2, 4-6, 8, and 10 and are therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claims 3, 7, 9, 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668